Search | samantha@timetricsrisk.com | ProtonMail                                                                                                    https://mail.protonmail.com/search/uqeWkaB2PHyWnO9CS4sP8dvqlB...
                                     Case 1:20-cv-03873-GHW-SDA Document 55-1 Filed 05/25/21 Page 1 of 1


         Notice of confidentiality and redactions /
         Sent: Friday, May 21, 2021 10:33 AM

         From: Samantha Kumaran samantha@timetricsrisk.com

         To: Daryl Schumacher dschumacher@ksrlaw.com, Martin Doyle mdoyle@ksrlaw.com, Brian August bmaugust61@gmail.com


         I am hereby notifying you that the Exhibits (Appendices of Exhibits) contains confidential and trade secret and highly sensitive information related
         to my trading account. For example, without limitation, they contain screenshots of trading activities and position and financial data. You are
         thereby required to file the Exhibits under seal.

         I will be sending appropriate motion to the court by Tuesday. I will also be checking the other pleadings (Exhibits) also for redactions.

         You are hereby noticed that this information must be filed under seal (Appendix Exhibits) as it contains data confidential and sensitive to me and
         my companies. I will let you know by Monday anything else.

         Kind regards,
         Samantha S. Kumaran
         President and CEO
         samantha@timetricsrisk.com
         Phone: 212 431 5098 (Office)
         Mobile: 917-636-1364 (Cell)




         This email and its attachments are for the named addressee(s) only. It may contain information which may be confidential and privileged. If you are not the intended recipient, please notify the sender immediately, destroy this email and any attachments, and

         do not otherwise disclose or use them.



         This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of an offer to buy, a partnership interest in any fund or transaction described herein. No such offer or solicitation will be made prior to the

         delivery of the applicable risk disclosure document , offering memorandum and related materials. All profits disclosed herein are accompanied by risks. An investor understands that under any investment that investor may lose all or part of its equity in any

         time frame. Past performance is not indicative of future performance. Options and futures and trading is not a suitable investment vehicle for all investors. The risk of loss in trading commodity interests can be substantial. You should therefore carefully

         consider whether such trading is suitable for you in light of your financial condition.



         Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or completeness of the information contained herein and Timetrics expressly disclaims liability for errors or omissions. No warranty of any kind implied,

         express, statutory is given by Timetrics or its officers, employees, agents or representatives in connection with the information herein. Under no circumstances may this email or its attachments, or any part thereof, be disclosed, reproduced, redistributed

         without the express permission of Timetrics.




1 of 1                                                                                                                                                                                                                                                        5/25/2021, 11:50 AM
